In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 14-683V
                                   Filed: September 12, 2014

*************************
R.T., deceased, by her father,                     *
THOMAS M. TAFOYA                                   *
                                                   *
                         Petitioner,               *       Ruling on Entitlement; Concession;
                                                   *       MMR; Varicella; Underlying
v.                                                 *       Immunodeficiency; Disseminated
                                                   *       Viremia; Death
                                                   *
SECRETARY OF HEALTH                                *
AND HUMAN SERVICES,                                *
                                                   *
             Respondent.                           *
*************************

                                    RULING ON ENTITLEMENT1

Vowell, Special Master:

        On July 31, 2014, Thomas Tafoya filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”] on behalf of the estate of his minor daughter, R.T The
petition alleges that as a result of the administration of hepatitis A [“Hep-A”], measles-
mumps-rubella [“MMR”], Varicella, Haemophilus Influenzae Type b [“Hib”], and
pneumococcal conjugate [“Prevnar” or “PCV13”] vaccinations on July 10, 2013, R.T.
suffered severe injuries and death. Petition at 1.

      On September 11, 2014, respondent filed her Rule 4(c) Report [“Respondent’s
Report”], in which she concedes that petitioner is entitled to compensation in this case.
Respondent’s Report at 9. Specifically, respondent submits that “the medical records
support the conclusion that the MMR and varicella vaccinations caused R.T.’s death.
The records indicate that R.T. had an underlying immunodeficiency, and the

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post this ruling and order on the United States Court of Federal Claims' website, in accordance with the
E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
administration of live varicella and MMR vaccines likely caused her to develop
disseminated viremia, leading to her subsequent death.” Id. at 8. Respondent notes
that no evidence of an alternative cause of R.T.’s death exists in the record. Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                s/Denise K. Vowell
                                Denise K. Vowell
                                Special Master




                                          2